Opinion op the Court by
Judge Peters:
Tbe facts of this case can bring it within tbe principles decided, by this court in tbe case of Johnson v. Parker, &c., 4 Bush, 149. Tbe two cases are analogous, and after a review and re-consideration of tbe question involved, tbe court is entirely satisfied withtbe conclusion wbicb was reached in tbe case supra, and that is decisive of this case.
Tbe appellant, who was tbe trustee and bolder of tbe legal! *328title of bis own motion, was a party to tbe suits, and the prayer in the petition for general relief was broad enough to authorize the relief sought.
Bush, for appellants.
W. F. Morion, for appellees.
Wherefore, the judgment is affirmed.